Benton, J.,
dissenting.
I agree with the majority that the magistrate who issued the warrant lacked a substantial basis for finding that probable cause existed. I disagree that the warrant is saved by application of the good faith exception to the federal exclusionary rule.1
The good faith exception to the warrant requirement of probable cause, as announced in United States v. Leon, 468 U.S. 897 (1984), does not apply if “a reasonably well-trained [police] officer . . . would have known that his affidavit failed to establish probable cause and that he should not have applied for the war*73rant.” Malley v. Briggs, 475 U.S. 335, 345 (1986). Suppression remains the appropriate remedy when the officer’s conduct is not objectively reasonable. Leon, 468 U.S. at 923.
[Where] a magistrate acts mistakenly in issuing a warrant but within the range of professional competence of a magistrate, the officer who requested the warrant cannot be held liable. But it is different if no officer of reasonable competence would have requested the warrant, i.e., his request is outside the range of the professional competence expected of an officer. If the magistrate issues the warrant in such a case, his action is not just a reasonable mistake, but an unacceptable error indicating gross incompetence or neglect of duty. The officer then cannot excuse his own default by pointing to the greater incompetence of the magistrate.
Briggs, 475 U.S. at 346 n.9. The Supreme Court’s standard of objective reasonableness necessarily means that the police officers must “have a reasonable knowledge of what the law prohibits.” Leon, 468 U.S. at 919 n.20.
In this case, the magistrate acted as a “rubber stamp” by approving a search based on an affidavit totally lacking any indicia of probable cause. The Supreme Court in Leon did not hold that a search is lawful in all cases when the police have obtained a warrant. Significantly, in Leon the police conducted a substantial independent investigation in support of the informant’s facts, id. at 901, 916, and the officer’s warrant application was reviewed by several government attorneys. Id. at 902. Objective “good faith” presupposes some minimum standard of police conduct and requires an inquiry into all the circumstances. Id. at 922 n.23, 923 n.24. Leon clearly does not mean that good faith exists when a magistrate issues a warrant that lacks probable cause but merely has some apparent tinge of justification because it is supported by an affidavit to which a police officer was willing to subscribe his name.
The length of the affidavit that supported the warrant is not an indication of substance. The minutia contained in the affidavit in this record is apparent. Simply put, the affidavit does not contain a single fact supporting the conclusion that the residence searched was the location of an “illicit drug operation.” Neither of the informants reported being inside the residence, seeing the decedent *74purchase drugs from inside the residence, or seeing the decedent purchase drugs from anyone who resided in the residence. Neither of the informants stated that the decedent told them that he had purchased drugs from the residence or from anyone living in the residence. The affiant never witnessed a drug transaction in the residence or a drug transaction involving anyone who resided there. Not one statement in the affidavit asserts that anyone saw drugs in the residence or on the person of anyone who lived in the residence.
The affidavit contains no factual assertions supporting the conclusion that the residence contained the objects sought: “Business records establishing an illicit drug operation, telephone books listing buyers and photo albums which would assist police in identifying additional conspirators.” No informant reported seeing any of the objects or having been told that the objects were in the residence. The affiant states no facts supporting the officer’s conclusion that the objects were in the residence.
Distilled to its essential core, the affidavit states that:
1. the decedent died of a drug overdose;
2. a friend of the decedent suspects the decedent purchased drugs at the residence on three prior occasions, none of which are identified by day, month, or year;
3. although the decedent’s girlfriend “was not sure if [ithe decedent] obtained drugs, [she] did state that [decedent] was going to see a subject [at the residence] who [the girlfriend] believes was named Wayne;
4. The affiant checked the registration of a vehicle parked in the driveway of the residence and learned that it was registered to Glen Wayne Miles.
Incredibly, from these circumstances the officer concludes:
Based on the statements made to your affiant by both [the friend] and [the girlfriend] it is your affiant’s experience that [Miles] has in the past distributed cocaine to [the decedent]. Further your affiant would assert that in his experience as a drug investigator it was common to find records detailing debts owed and balances for drug transactions. Additionally, it has been my experience that drug traffickers keep photo*75graphs of other drug traffickers and their telephone numbers. All of this paraphernalia is necessary for a trafficker to conduct business. It is for these reasons that your affiant firmly believes that [at the residence] there [are] now business records, telephone books and photographs which [would] assist police in establishing that a drug operation has been and is currently being run from [the residence].
The officer’s conclusions are based solely upon the suspicions of the informants, not facts. This Court is not required to excuse the officer’s mistake merely because the magistrate rubber stamped this plainly deficient application for a warrant.2 Briggs, 475 U.S. at 346 n.9. “The pivotal question is whether ‘a reasonably well trained officer would have known that the search was illegal despite the magistrate’s authorization.’ ” United States v. Roberts, 852 F.2d 671, 675 (2d. Cir.), cert. denied, 488 U.S. 993 (1988). The answer is clearly, “yes.” The length of the affidavit does not overshadow the meagerness of its substance. The affidavit was “ ‘so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable.’ ” Leon, 468 U.S. at 923. Furthermore, because the affidavit was “so conclusory with regard to its probable cause information as to render it a ‘bare bones’ affidavit” it cannot be rehabilitated by the Leon exception. State v. Adkins, 346 S.E.2d 762, 775 (W. Va. 1986). See also United States v. Barrington, 806 F.2d 529, 532 (5th Cir. 1986); State v. Thompson, 369 N.W.2d 363, 372 (N.D. 1985).
Today’s decision expands the holding in Leon beyond its reasonable reaches:
It makes all the difference in the world whether one recognizes the central fact about the Fourth Amendment, namely, that it was a safeguard against recurrence of abuses so deeply felt by the Colonies as to be one of the potent causes of the Revolution, or one thinks of it as merely a requirement for a piece of paper.
*76United States v. Rabinowitz, 339 U.S. 56, 69 (1950) (Frankfurter, J., dissenting).
For the reasons I have stated, I would reverse the trial judge’s refusal to suppress the fruits of the illegal search. Accordingly, I dissent.

 No issue of state law is raised by appellant with respect to the good faith exception. Cf. State v. Carter, 322 N.C. 709, 370 S.E.2d 553 (1988).


 Furthermore, the warrant affidavit lacks the date when, according to the friend or the girlfriend, the decedent went to the residence. The officer, the magistrate, and this Court could not possibly have any basis to conclude whether the visits occurred five days or five years prior to the issuance of the warrant. In the absence of any dates relating to the supposed sales, the warrant was “so facially deficient. . . that the executing officers [could not have] reasonably presume[d] it to be valid.” Leon, 468 U.S. at 923.